Citation Nr: 1524459	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 22, 2009, for the assignment of a 20 percent rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to August 1993.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO), which increased the evaluation for bilateral hearing loss, from 10 percent to 20 percent, effective October 22, 2009.  The Veteran perfected a timely appeal to the effective date assigned.  

In his substantive appeal (VA Form 9), received in April 2011, the Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge.  Subsequently, in August 2014, the Veteran requested a Board hearing by live videoconference.  By letter dated in March 2015, the Veteran was informed that he was scheduled to appear before a Veteran's Law Judge on May 5, 2015; the hearing would be held at the Winston-Salem, North Carolina RO.  Of record is a statement in support of claim (VA Form 21-4138), dated in April 2015, wherein the Veteran indicated that he was moving and would not be residing in North Carolina on the date of the videoconference hearing; he requested that the hearing be rescheduled.  In a statement in support of claim, dated May 6, 2015, the Veteran indicated that he wished to cancel the hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to an effective date earlier than October 22, 2009, for the assignment of a 20 percent rating for bilateral hearing loss and all issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an effective date earlier than October 22, 2009 for the assignment of a 20 percent rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.  

On May 6, 2015, the Veteran submitted a VA Form 21- 4138 wherein he indicated that he wished to cancel the request for a videoconference hearing; he also stated that he wished to withdraw the appeal for an effective date earlier than October 22, 2009, for the assignment of a 20 percent rating for bilateral hearing loss and all issues.  

Thus, the Board finds that the Veteran withdrew his appeal as to the appeal for an effective date earlier than October 22, 2009, for the assignment of a 20 percent rating for bilateral hearing loss and all other issues.  Hence, there remains no allegation of errors of fact or law for appellate consideration on that issue before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claim for an effective date earlier than October 22, 2009, for the assignment of a 20 percent rating for bilateral hearing loss; as such, that issue is dismissed.  


ORDER

The appeal for entitlement to an effective date earlier than October 22, 2009, for the assignment of a 20 percent rating for bilateral hearing loss is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


